DETAILED ACTION
Claim Interpretation
Claim limitation “computer storage media" has been interpreted as patent eligible because pages 8-9 of the original specifications as filed discloses “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, claims 15-20 are patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8, 10-11, 15 & 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuchimiuk et al (US Patent 6823313 B1).
Regarding claim 1, Yuchimiuk teaches a method of dynamically enhancing an instrument comprising:
receiving a plurality of items forming the instrument (col 3 lines 38-45 First, the dialogue interface 24 can enable the automated system 22 to obtain information from the end user 26. Second, the dialogue interface 24 can enable the end user 26 to obtain information from the automated system 22, such as in a self-service or customer-service context. Finally, the dialogue interface 24 can enable any combination of the above two functions), by executing first program instructions in a computer system (Fig. 2 dialogue interface 24 interacts with its operational environment, which includes an automated system 22 and an end user 26; wherein program instructions are inherently present because Yuchimiuk shows a process and the process would be implemented by a processor that requires a CRM, e.g., a RAM, to function);
presenting a particular one of the items to a candidate (col 4 lines 12-26 the outputs can originate from the automated system 22 to be directed to the end user 26) , by executing second program instructions in the computer system (Fig. 2 dialogue interface 24 interacts with its operational environment, which includes an automated system 22 and an end user 26; wherein program instructions are inherently present because Yuchimiuk shows a process and the process would be implemented by a processor that requires a CRM, e.g., a RAM, to function);; 
receiving an indication that the candidate desires rephrasing of the particular item (col 4 lines 44-65 the response is an unexpected response that is not within the set of expected responses 44), by executing third program instructions in the computer system (Fig. 2 dialogue interface 24 interacts with its operational environment, which includes an automated system 22 and an end user 26; wherein program instructions are inherently present because Yuchimiuk shows a process and the process would be implemented by a processor that requires a CRM, e.g., a RAM, to function);; 
responsively formulating a rephrase item for the particular item (col 4 lines 27-43 ask the same question different ways, in case the end user 26 misunderstands or is confused by a given output; col 4 lines 44-65 the dialogue interface 24 may re-phrase or repeat the question in an effort to obtain a response that is within the set of expected responses 44), by executing fourth program instructions in the computer system (Fig. 2 dialogue interface 24 interacts with its operational environment, which includes an automated system 22 and an end user 26; wherein program instructions are inherently present because Yuchimiuk shows a process and the process would be implemented by a processor that requires a CRM, e.g., a RAM, to function);; and 
(col 4 lines 44-65 the dialogue interface 24 may re-phrase or repeat the question in an effort to obtain a response that is within the set of expected responses 44), by executing fifth program instructions in the computer system (Fig. 2 dialogue interface 24 interacts with its operational environment, which includes an automated system 22 and an end user 26; wherein program instructions are inherently present because Yuchimiuk shows a process and the process would be implemented by a processor that requires a CRM, e.g., a RAM, to function);.

Regarding claim 3, Yuchimiuk teaches the method of claim 1 wherein: 
the indication includes a request for a rephrase of the particular item at a certain complexity level (col 4 lines 27-43 The outputs may also be structured to ask the same question different ways, in case the end user 26 misunderstands or is confused by a given output. Also, the outputs may be adapted for the skill level of the end user 26, with a first output for inexperienced users and at least a second output for more experienced users. Generally speaking, the invention can readily support defining a first output to seek the information in a first fashion and defining a second output to seek the same information in a second fashion); and
said formulating generates the rephrase item at the certain complexity level (col 4 lines 27-43 The outputs may also be structured to ask the same question different ways, in case the end user 26 misunderstands or is confused by a given output. Also, the outputs may be adapted for the skill level of the end user 26, with a first output for inexperienced users and at least a second output for more experienced users. Generally speaking, the invention can readily support defining a first output to seek the information in a first fashion and defining a second output to seek the same information in a second fashion).

(col 4 lines 27-43 the outputs may be adapted for the skill level of the end user 26, with a first output for inexperienced users and at least a second output for more experienced users).

Regarding claims 8 & 10-11 (drawn to a system):               
The proposed rejection of Yuchimiuk, explained in the rejection of method claims 1 & 3-4, anticipates the steps of the system of claims 8 & 10-11 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 1 & 3-4 are equally applicable to claims 8 & 10-11.

Regarding claims 15 & 17-18 (drawn to a CRM):                  
The proposed rejection of Yuchimiuk, explained in the rejection of apparatus claims 1 & 3-4 anticipates the steps of the computer readable medium of claims 15 & 17-18 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1 & 3-4 are equally applicable to claims 15 & 17-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, 7, 9, 12, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuchimiuk as applied to claims 1, 8 and 15 above, and further in view of Thimsen et al (US 20200242642).
Regarding claim 2, Yuchimiuk teaches the method of claim 1 but fails to teach wherein said formulating includes using a rephrase engine which accesses a rephrase bank having a plurality of preexisting rephrases that are equivalent to phrases found in the instrument.
Thimsen teaches wherein said formulating includes using a rephrase engine which accesses a rephrase bank having a plurality of preexisting rephrases that are equivalent to phrases found in the instrument (¶131 the question recommendation system 106 utilizes a question phrasing database (e.g., question phrasing database 112) to determine question rephrasing).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein said formulating includes using a rephrase engine which accesses a rephrase bank having a plurality of preexisting rephrases that are equivalent to phrases found in the instrument from Thimsen into the method as disclosed by Yuchimiuk. The motivation for doing this is to improving survey creation.

Regarding claim 5, Yuchimiuk teaches the method of claim 1 but fails to teach wherein the indication is inferred from an amount of time passing after presentation of the particular item to the candidate without the candidate providing an answer.
Thimsen teaches wherein the indication is inferred from an amount of time passing after presentation of the particular item to the candidate without the candidate providing an answer (¶78 response metrics can include response rate, response type, response category, usage rate, drop-off rate, skip rate, and dwell time).


Regarding claim 7, Yuchimiuk teaches the method of claim 1 but fails to teach analyzing requests from multiple candidates for rephrasing of items in the instrument to determine that the particular item is difficult to understand; and transmitting a suggestion to a moderator of the instrument to modify the instrument by replacing the particular item with the rephrase item.
Thimsen teaches analyzing requests from multiple candidates for rephrasing of items in the instrument to determine that the particular item is difficult to understand (¶123-124 question recommendation system 106 compares patterns of input survey graphs to the survey graph database to determine when to recommend a suggested question; if the question recommendation system 106 determines that one of the questions in the input survey graph has response metrics that do not satisfy a passable response metric threshold, such as minimum or maximum response metric threshold (e.g., the response rate is below a minimum response rate threshold, the skip rate is above a maximum skip rate threshold, or the drop-off rate is above a maximum drop-off rate threshold), when compared to survey graphs with similar patterns); and transmitting a suggestion to a moderator of the instrument to modify the instrument by replacing the particular item with the rephrase item (¶47 while creating or editing a survey using the administrator application 116, the question recommendation system 106 provides suggested questions to the user to add to the survey; ¶130-131 the question rephrasing suggestion 916 provides a recommendation to the user to change the questions wording as well as an explanation for the recommendation).


Regarding claims 9, 12 and 14 (drawn to a system):               
The proposed combination of Yuchimiuk and Thimsen, explained in the rejection of method claims 2, 5 and 7, renders obvious the steps of the system of claims 2, 5 and 7 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 2, 5 and 7 are equally applicable to claims 9, 12 and 14.

Regarding claims 16 and 19 (drawn to a CRM):                  
The proposed combination of Yuchimiuk and Thimsen, explained in the rejection of method claims 2 and 5 renders obvious the steps of the computer readable medium of claims 16 and 19 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 2 and 5 are equally applicable to claims 16 and 19.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuchimiuk as applied to claims 1, 8 and 15 above, and further in view of Bailey et al (US 20060230035).
Regarding claim 6, Yuchimiuk teaches the method of claim 1 but fails to teach receiving a maximum number of allowable rephrases for any item in the instrument; and determining that a current 
Bailey teaches receiving a maximum number of allowable rephrases for any item in the instrument (¶36 e,g, the maximum number of revised queries is set between 2 and 10); and determining that a current number of rephrase requests from the candidate for the particular item is no greater than the maximum number of allowable rephrases (¶36 when a maximum number of revised queries have already been selected, then all remaining revised queries are discarded).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of receiving a maximum number of allowable rephrases for any item in the instrument; and determining that a current number of rephrase requests from the candidate for the particular item is no greater than the maximum number of allowable rephrases from Bailey into the method as disclosed by Yuchimiuk. The motivation for doing this is to improve quality for the revised query over the original query.

Regarding claim 13 (drawn to a system):               
The proposed combination of Yuchimiuk and Thimsen, explained in the rejection of method claim 6, renders obvious the steps of the system of claim 13 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim 6 is equally applicable to claim 13.

Regarding claim 20 (drawn to a CRM):                  
The proposed combination of Yuchimiuk and Thimsen, explained in the rejection of method claim 6 renders obvious the steps of the computer readable medium of claim 20 because these steps 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.